Exhibit 10.1

 

GRAPHIC [g315521kii001.gif]

 

 

SEALY, INC.

One Office Parkway at Sealy Drive · Trinity, North Carolina 27370 · USA

Telephone: 336-861-3500 · Fax: 336-861-3501

 

 

                                December 12, 2011

 

Mr. Lawrence J. Rogers

3607 Gaston Road

Greensboro, NC  27407

 

Dear Larry:

 

This agreement (the “Letter Agreement”) will serve to confirm our agreement
regarding your retirement from Sealy Corporation (“Sealy”) and the subsequent
consulting services you will provide to Sealy, and the status of your benefits,
following your retirement and separation from employment.  For purposes of this
Letter Agreement, the term “Sealy” will include Sealy and all subsidiaries and
affiliated and successor companies of each of them.

 

We have agreed with you as follows:

 

1.     Retirement:

 

(a)           Retirement.  You will separate from service with Sealy upon your
voluntary retirement on January 15, 2013 (the “Retirement Date”), unless you
earlier separate from service pursuant to the terms of the Amended Employment
Agreement between you and Sealy Corporation dated as of July 22, 2008, as
further amended by the 409A Amendment to Employment Agreement entered into as of
December 30, 2008 (such amendment, the “409A Amendment” and such agreement as
amended by the Amendment, the “Employment Agreement”).  The parties hereto
acknowledge and agree that in the event a new Chief Executive Officer of Sealy
(the “New CEO”) is hired by Sealy before your Retirement Date, you will on such
date resign your title and duties of President and Chief Executive Officer of
Sealy, although you will continue to be an employee of Sealy and will provide
services as directed by the Board of Directors of Sealy (the “Board”) above the
level required to remain employed with Sealy as determined under Section 15 of
the 409 Amendment through your Retirement Date.  On such date you will also
resign from the Board and all other positions with, and boards of directors of,
any subsidiaries and affiliated companies (including any joint ventures) of
Sealy.

 

(b)           Compensation and Benefits Before Retirement.  As such an employee,
you will continue to receive your current annual rate of base salary (“Base
Salary”) on a semi-monthly basis and will continue to participate in Sealy’s
welfare and retirement plans as an active executive employee, in all cases
through the Retirement Date and in accordance with

 

--------------------------------------------------------------------------------


 

the terms of your Employment Agreement.  On your Retirement Date, you will
receive payment for any unused vacation earned and accrued through December 31,
2012. (You will not be eligible to earn or accrue any vacation days in respect
of calendar year 2013.)  Such payment will be made with your last regular
paycheck.  As a consequence of your retirement on the Retirement Date, you agree
that you are not entitled to any severance pay or other severance benefits under
the Employment Agreement or otherwise.

 

(c)           2012 Annual Bonus.  Notwithstanding anything set forth in the
Sealy Corporation Annual Bonus Plan (the “Bonus Plan”), Sealy will pay you an
annual bonus in respect of fiscal year 2012 equal to the actual amount of the
annual bonus you would earn under the Bonus Plan in respect of such year if you
had remained (or do remain) Chief Executive Officer of Sealy through such entire
fiscal year (the “2012 Bonus”).  Such 2012 Bonus amount shall be paid no later
than February 29, 2013.

 

(d)           Benefits Following Retirement.  On your Retirement Date, you will
cease to be an active employee of Sealy.  As such, you will not be eligible to
participate as an active employee of Sealy in any compensation, welfare or
retirement plans, or accrue any vacation or paid time off days, following your
Retirement Date; however, consistent with applicable Sealy policy for its
retired employees, you may elect to continue, under the terms prevailing from
time to time, to receive the medical and life insurance coverage provided to
salaried employees of Sealy (with any premiums due in respect thereof to be paid
by you) until January 2, 2015, at which time this coverage will terminate.  Upon
your Retirement Date, you may be entitled to certain payments or benefits under
Sealy welfare and retirement benefit plans as a retired employee.  Separate
communications will be provided to you closer to your Retirement Date regarding
all of these arrangements.

 

(e)           Perquisites.  Consistent with applicable Sealy policy for
expatriate senior executives, in connection with your retirement and relocation
to Canada, Sealy shall provide you with tax planning assistance and shall
reimburse or pay your moving expenses (including packing and unpacking of
household goods) from your current primary residence to a residence in Canada.

 

2.     Equity/Stock Plans:  The effect that your separation from service with
Sealy due to your voluntary retirement with Sealy on the Retirement Date will
have on your rights, if any, with respect to any outstanding Sealy stock options
or other equity-based awards that you may hold immediately prior to the
effective date of separation, will be as set forth in the terms of the Amended
and Restated Equity Plan for Key Employees of Sealy Corporation and its
Subsidiaries (the “Equity Plan”) and applicable award documents or agreements. 
However, notwithstanding anything else contained in the Equity Plan or such
award documents or agreements to the contrary, any restricted stock units
granted to you under the Equity Plan that are outstanding and unvested (the
“Unvested RSUs”) as of the Retirement Date shall instead become vested upon the
Retirement Date, but the shares due thereunder shall otherwise be delivered on
the original vesting dates of such restricted stock units in accordance with the
terms of such award agreement(s).

 

3.     Consulting:  Subsequent to, and not as a condition of your retirement,
you agree that commencing on the Retirement Date and ending on January 15, 2014
(such period, the

 

2

--------------------------------------------------------------------------------


 

“Consulting Period”), you will be retained, and you agree to serve, as a
consultant to Sealy. As such a consultant, you will provide such consulting
services and advice as the Board reasonably requests, at a minimum of 25%, and
up to a maximum of 49%, of the level of services you provided to Sealy preceding
the Retirement Date (as determined under Section 15 of the 409A Amendment) (such
actual level of services so provided, the “Service Percentage”).  In exchange
for these services, Sealy will pay you a fee (the “Consulting Fee”) in arrears,
calculated based on the monthly Service Percentage, multiplied by the monthly
rate of your Base Salary, subject to a guaranteed minimum Consulting Fee of 25%
of your Base Salary for the Consulting Period (the “Guaranteed Fee Amount”). The
Consulting Period may be extended, and the terms by which such period may be
extended, upon written agreement by the parties hereto.

 

4.     Termination of Services:

 

(a)           Separation from Service. Your provision of services under this
Letter Agreement may be terminated prior to the Retirement Date or the
expiration of the Consulting Period, as applicable, at any time by Sealy or by
you upon thirty (30) days written notice (the effective date of such earlier
termination, the “Separation from Service Date”).  Upon any such termination by
Sealy for Cause (as defined in the Employment Agreement), or due to your death,
disability, or resignation by you without Good Reason (as defined below), you
will only be entitled to receive any Base Salary, 2012 Bonus or Consulting Fee,
as applicable, earned in arrears but unpaid as of the Separation from Service
Date.

 

(b)           Termination without Cause/Resignation for Good Reason.  Upon any
termination of your services hereunder by Sealy without Cause (as defined in the
Employment Agreement) or by you for Good Reason (as defined below), you shall
(a) continue to receive any unpaid portions of Base Salary, 2012 Bonus and/or
the Guaranteed Fee Amount, as applicable, otherwise due to you under this Letter
Agreement, as if your services had not been earlier terminated, (b) be entitled
to elect to receive the benefits provided under Paragraph 1(d) above in
accordance with the terms thereof, as if your services had terminated upon the
Retirement Date, (c) be entitled to the payments and benefits provided under
Paragraph 1(e) above, and (d) to the extent applicable, become immediately
vested in any then Unvested RSUs, but the shares due thereunder shall otherwise
be delivered on the original vesting dates of such restricted stock units in
accordance with the terms of such award agreement(s).  For purposes of this
Letter Agreement, the term “Good Reason” shall mean the occurrence of (i) any
relocation by Sealy of your principal place of work with Sealy to a place more
than twenty-five (25) miles from the geographical center of Greensboro, North
Carolina or your current primary residence or (ii) the material breach or
material default by Sealy of any of its agreements or obligations under any
provision of this Letter Agreement.

 

5.     Restrictive Covenants:  You acknowledge and agree that for so long as you
are providing services under this Letter Agreement you will continue to comply
with the terms of the non-competition and other restrictive covenants set forth
in the Employment Agreement and all restricted stock unit award agreements
granted under the Equity Plan (including, without limitation, those covenants
contained in Section 9(b) of the Non-Accreting Restricted Stock Unit Award
Agreement dated as of May 25, 2011), which terms are hereby renewed and restated
as if set forth in full herein; and provided, further, that in consideration of
the

 

3

--------------------------------------------------------------------------------


 

benefits provided in this Letter Agreement, in addition to other good and
valuable consideration the receipt and sufficiency of which you hereby
acknowledge, you agree you will continue to be bound by all such covenants until
the third anniversary of the date you cease to provide services under this
Letter Agreement for any reason (including, without limitation, upon expiration
of the Consulting Period).  In further consideration of the benefits provided in
this Letter Agreement, in addition to other good and valuable consideration the
receipt and sufficiency of which you hereby acknowledge, you agree to refrain
from making any statements or comments of a defamatory or disparaging nature to
any third party regarding Sealy or any of its officers, directors, employees,
agents, representatives, affiliates, products or services, other than is
necessary to comply with law.

 

6.     Section 409A:  The provision of all payments, shares and benefits are
intended to be made in a manner compliant with Section 409A of the Internal
Revenue Code of 1986, as amended from time to time, and guidance issued
thereunder (“Section 409A”) and the provisions of the 409A Amendment shall apply
to the provision of all such payments, shares and benefits and are incorporated
by reference herein, as applicable.  Each monthly installment of the payment of
your Base Salary and Consulting Fee constitutes a “separate payment” within the
meaning of Section 409A.  Notwithstanding anything else in this Letter
Agreement, the parties to this Letter Agreement each acknowledge and agree that,
consistent with the 409A Amendment, a “separation from service” within the
meaning of Section 409A will occur on the Retirement Date (if not upon an
earlier Separation from Service Date).  Further, notwithstanding anything in
this Letter Agreement to the contrary, if at the time of your “separation from
service” you are a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments, shares or benefits otherwise
payable hereunder as a result of such separation from service is necessary in
order to prevent any accelerated or additional tax under Section 409A, then
Sealy will defer the commencement of the payment of any such payments, shares or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) in accordance with the provisions of the
409A Amendment.

 

7.     Release:  In consideration for the provisions of this Letter Agreement,
in addition to other good and valuable consideration the receipt and sufficiency
of which you hereby acknowledge, upon your Retirement Date (or earlier
Separation from Service Date) you agree to execute the release to be provided to
you by Sealy (the “Release”), to be incorporated herein by reference and made a
part hereof.  Your receipt of payment of any portion of the Consulting Fee is
subject to, and this Letter Agreement shall only become effective upon, (i) your
execution of the Release and (ii) the expiration of the applicable Release
revocation period under the Age Discrimination in Employment Act without such
Release being revoked by you (the “Effective Date”).  Sealy reserves the right
to delay payment of any monthly installment of the Consulting Fee until the
Effective Date (with any delayed amounts to be paid on the last day of the
calendar month in which the Effective Date occurs).

 

8.     Withholding; Clawback: You will be responsible for payment of taxes on
the Consulting Fee paid to you by Sealy under this Letter Agreement, and Sealy
will not withhold or deduct any such taxes due from such fee.  Sealy may
withhold payment of, or require repayment of, any Base Salary and/or Consulting
Fee or other payment, benefit or delivery of shares described in this Letter
Agreement, in the event you violate any covenant referenced in

 

4

--------------------------------------------------------------------------------


 

Paragraph 5 of this Letter Agreement.

 

9.     Applicable Law:  This Letter Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina, without regard to
conflicts of laws principles thereof.

 

10.  Interaction between Letter Agreement and Employment Agreement:

 

(a)           Waiver of Certain Rights under Employment Agreement.  By executing
this Letter Agreement, you acknowledge and agree that you hereby waive,
effective immediately, your rights under Section 5(d) of the Employment
Agreement and any rights under Sections 4(e) and 5(a) of the Employment
Agreement or under Sealy’s Executive Severance Benefit Plan that you may have
otherwise had.

 

(b)           Amendment to Employment Agreement.  The provisions of this Letter
Agreement shall, to the extent applicable, supersede the provisions of and
constitute an amendment to the Employment Agreement, and in the event of any
conflicts between the terms of this Letter Agreement and the Employment
Agreement, the terms of this Letter Agreement shall govern.

 

11.  Severability; Amendment; Assignment:  The provisions of this Letter
Agreement shall be deemed severable, and the invalidity or unenforceability of
any provision hereof shall not affect the validity or enforceability of the
other provisions hereof. This Letter Agreement may only be amended or modified
by a written agreement executed by you and Sealy Corporation (or any successor
thereof).  You may not assign or transfer any rights or obligations you have
under this Letter Agreement.

 

12.  Counterparts:  This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

 

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein.

 

Very truly yours,

 

 

 

/s/ Michael Q. Murray

 

 

 

Michael Q. Murray

 

Vice President, General Counsel and Secretary

 

Sealy Corporation

 

As authorized by the Compensation Committee of the Board of Directors

 

The foregoing has been read and accepted as a binding agreement between Sealy
and the undersigned this 12th day of December, 2011.

 

/s/ Lawrence J. Rogers

 

 

 

Lawrence J. Rogers

 

 

5

--------------------------------------------------------------------------------